Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has canceled claims 1-9, 11-13, 16 and 17.
In view of the amendment, previous 112(d) rejection on claim 18 is hereby withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al (US 2015/0045345 A1) in view of Sakata et al (WO 2015/119289 A1 and its machine-assisted English translation).
instant 1-(3-(2-(1-benzothiphen-5-yl)ethoxy)propyl)azetidin-3-ol) or salt thereof, one or more selected from mannitol, sorbitol and isomaltose, and a binder, which examples include hydroxypropyl cellulose (which Inaba uses in its Example 9), carmellose sodium, polyvinyl alcohol and methyl cellulose.  It would have been obvious to one skilled in the art to have hydroxypropyl cellulose as Inaba’s binder with a reasonable expectation of success.  Inaba teaches that its solid pharmaceutical composition is produced by tableting a granulated product (see [0050]), which means that Inaba does teach granules (that are to be tableted eventually) containing the ingredients discussed above (including Compound A and hydroxypropyl cellulose).
Inaba does not teach instant fine granules having a core comprising Compound A and a binder and a polymer layer coating the surface of the core, wherein the roundness of the fine granules is 0.8 or more, the content of Compound A in the fine granules is 50-90% by mass and the polymer layer comprises at least one selected from the group consisting of ethyl cellulose, ammonioalkyl methacrylate copolymer and ethyl acrylate/methyl methacrylate copolymer.  
Sakata teaches (see English-translated claims 1 and 8; see also the 2nd paragraph on pg.20 of English translation) an orally disintegrating tablet, which is obtained by tableting a mixture of (i) fine granules having a drug exhibiting bitter taste as an active ingredient and (ii) extragranular components necessary for preparing the tablet: Sakata furthermore teaches (see 2nd and 4th paragraphs on pg.10 and 1st-3rd paragraphs on pg.12 of English translation) that its fine granules preferably have a drug-substance-containing nucleus (i.e., core) (the drug substance being its active ingredient) and a release control layer (or elution control layer) covering the surface of the drug substance-containing core wherein the release control layer imparts timed release or sustained release to the preparation.  Sakata teaches (1st paragraph on pg.12 of English translation) that as a film that forms the release control layer, specific examples include a gastric film, an enteric film, a water-soluble film, a water-insoluble film and also teaches that the release control layer may be formed of one or more layers.  Among the preferred examples for the enteric film material, Sakata teaches  (3rd paragraph on pg.13) a methacrylic acid copolymer from the viewpoint of easy coating of fine granules with a low viscosity even at a high concentration (in the same paragraph, Sakata also teaches carboxymethyl ethyl cellulose among the examples of the enteric film material).  Also, among the examples for the water-insoluble film, Sakata teaches (2nd and 4th paragraphs on pg.15) Eudragit RL30D (ethyl acrylate/ methyl methacrylate/ methacrylated trimethylammonium ethyl copolymer, which teaches instant ammonioalkyl methacrylate copolymer) as a preferred release control layer material from the viewpoint of achieving both elution at a desired pH and bitterness masking, and in fact Sakata uses Eudragit RL30D (as the release control layer) in its working examples ([Examples 1 and 2]) (see 2nd paragraph on pg.21 and 2nd paragraph on pg.22).  Sakata also teaches (2nd paragraph on pg.15) instant ethyl acrylate/methyl methacrylate copolymer (Eudragit NE30D) to be equivalent to its ethyl acrylate/methyl methacrylate/methacrylated trimethylammonium ethyl copolymer (Eudragit RL30D), both polymers as examples of material for its water-insoluble film.  Saka furthermore teaches (last line of pg.15-1st paragraph on pg.16) that the release control layer may be formed using a combination of two or more components having different properties from the film (membrane) components mentioned above and that those two or more components can be in the form of a multilayer structure in which each layer is formed.  It would have been obvious to one skilled in the art to have Saka’s release control layer made of a Eudragit RL30D film (instant polymer layer of claim 10 comprising ammonioalkyl methacrylate copolymer) (or carboxymethyl ethyl cellulose film or ethyl acrylate/methyl methacrylate copolymer film) and a methacrylic acid copolymer film (instant methacrylic acid copolymer polymer layer of claim 14) with a reasonable expectation of achieving both elution at a desired pH and bitterness masking as well as achieving easy coating of fine granules with a low viscosity even at a high concentration.  Sakata teaches (see pg.2, 2nd paragraph and 1st paragraph of English translation) that its invention aims to provide an orally disintegrating tablet having both sufficient hardness (so that it does not crack or chip during repackaging with other drugs in the same bag) and rapid disintegration (so that the tablet disintegrates in the oral cavity as soon as possible after taking) regardless of the type of excipient(s) used.  Based on Sakata’s teaching, it would have been obvious to one skilled in the art to modify Inaba so as to (i) have Inaba’s Compound A (as the active ingredient) and its binder (hydroxypropylcellulose) within the core particles of fine granules and (ii) have a release control layer, which is formed of Eudragit RL30D film (instant polymer layer of ammonioalkyl methacrylate copolymer) (or carboxymethyl ethyl cellulose film or ethyl acrylate/methyl methacrylate copolymer film) and methacrylic acid copolymer film (instant polymer layer of claim 14 further comprising methacrylic acid copolymer)), covering the Inaba’s Compound A-containing core so as to achieve elution at a desired pH, bitterness masking and easy coating of fine granules with a low viscosity even at a high concentration and also to provide (eventually) an orally disintegrating tablet having both sufficient hardness and rapid disintegration, as taught by Sakata.  
With respect to instant roundness range, Sakata teaches (see 3rd paragraph on pg.10 and last paragraph on pg.16) that its fine granules have a sphericity preferably in the range of 0.75 or more and 1.0 or less so as to block the bitterness caused by the elution of the active ingredient in the oral cavity and to precisely control the elution of the active ingredient in the digestive tract.  Such range overlaps with instant roundness range of 0.8 or more, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
With respect to instant range for the amount of 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)acetidin-3-ol, Sakata teaches (last paragraph on pg.5 and the 1st paragraph on pg.6) that the content of the active ingredient (drug substance) is preferably 25% by mass or more with respect to the mass of the fine granules contained in the orally disintegrating tablet (Sakata also states that more preferably, the upper limit value of the content of the active ingredient is not particularly limited).  Furthermore, Inaba teaches ([0019]) that its Compound A (instant 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)acetidin-3-ol) is preferably used in the amount of 40-90%, the range of which lies within Sakata’s taught range of 25% by mass or more for the active ingredient (the drug substance).  Thus, it would have been obvious to one skilled in the art to contain 40-90% of Inaba’s Compound A within the core particles of fine granules of the orally disintegrating tablet so as to use Inaba’s Compound A in a therapeutically effective amount for central and peripheral neurological diseases (see [0002] of Inaba).  The range of 40-90% overlaps with instant range of 50-90% by mass, thus rendering instant range prima facie obvious. In re Wertheim, supra. 
With respect to instant limitation as to the amount of the polymer being 20-50 mass % based on the mass of Compound A, Sakata teaches (4th paragraph on pg.16 of English translation) that the amount of the release control layer (instant polymer layer) may be 0.01 times to 10 times based on the total mass of the drug substance-containing core.  Within such guidelines, instant range for the amount of the polymer based on the mass of Compound A would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to the newly added limitation as to the amount of the binder in the core being 5-15% by mass based on the mass of 1-(3-(2-(1-benzothiphen-5-yl)ethoxy)propyl)azetidin-3-ol, in its Example 9, Inaba teaches a mixed powder (that is to be tableted) formed of 53.70 g of its Compound A, 60.90 g of mannitol, 3.60 g of hydroxypropyl cellulose (binder) and 1.80 g of magnesium stearate (lubricant).  This means that the amount of hydroxypropyl cellulose (binder) based on the weight of Compound A is 6.7 wt.%, which falls within instant range of 5-15 wt.%.
Thus, Inaba in view of Sakata renders obvious instant claims 10 and 14.
With respect to instant claim 18, Sakata teaches (1st paragraph on pg.17) that the drug substance-containing core can be prepared by wet granulation (using a fluidized-bed granulation method or stirring granulation method) or dry granulation (using spray drying method) before being coated with a release control layer.  It would have been obvious to one skilled in the art to prepare Inaba’s Compound A-containing core by wet granulation using stirring granulation method (instant wet agitation granulation method) before coating the core with the release control layer (instant polymer layer).  Thus, Inaba in view of Sakata renders obvious instant claim 18. 
With respect to instant claims 19 and 20, as discussed above, in its Example 9 Inaba teaches a mixed powder (that is to be tableted) formed of 53.70 g of its Compound A, 60.90 g of mannitol, 3.60 g of hydroxypropyl cellulose (binder) and 1.80 g of magnesium stearate (lubricant).  This means that in the mixed powder of Inaba’s Example 9, mannitol is present in the amount of 50.75 wt.% based on the total weight of the mixed powder and that magnesium stearate is present in the amount of 1.5 wt.% based on the total weight of the mixed powder.  Inaba furthermore teaches ([0026] and [0032]-[0033]) that the mannitol can be present in the amount as low as 1 wt.% (which converts to 1.2 g) and that the magnesium stearate (lubricant) can be present in the amount as low as 0.5 wt.% (which converts to 0.6 g).  It would have been obvious to one skilled in the art to use 1.2 g of mannitol and 0.6 g of magnesium stearate (lubricant) in Inaba’s mixed powder with a reasonable expectation of success.  When one uses 1.2 g of mannitol and 0.6 g of magnesium stearate (lubricant) together with 53.70 g of Compound A in Inaba’s Example 9, this means that the mannitol would be present in the amount of 2.23 wt.% based on the weight of Compound A and that the magnesium stearate (lubricant) would be present in the amount of 1.12 wt.% based on the weight of Compound A.  Thus, based on the weight of Compound A, the mannitol and the lubricant (instant additives other than Compound A and the binder) would be present in the amount of 3.35 wt.% in total, which falls within instant ranges of claims 19 and 20.  Thus, Inaba in view of Sakata renders obvious instant claims 19 and 20.    
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al (US 2015/0045345 A1) in view of Sakata et al (WO 2015/119289 A1 and its machine-assisted English translation) as applied to claim 10 above, and further in view of Shibata et al (US 2016/0045446 A1).
Inaba in view of Sakata is discussed above.  Inaba in view of Sakata does not teach overcoat layer of claim 15.  However, as evidenced by Shibata ([0062]), it is already known in the art to form an overcoat over the granules (containing drug ingredient) using sugar alcohols such as D-mannitol so as to prevent the agglomeration of the granules during manufacture.  It would have been obvious to one skilled in the art to form additional overcoat (by using sugar alcohols such as D-mannitol) over the release control layer of the fine granules (as discussed above in Paragraph 6) with a reasonable expectation of preventing agglomeration of the fine granules during manufacture.  Thus, Inaba in view of Sakata and further in view of Shibata renders obvious instant claim 15.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Inaba in view of Sakata does not teach or suggest instant fine granules of claim 21 wherein the core “consists of” 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)axetidin-3-ol or a salt thereof and the binder.
Response to Arguments
Applicant argues that the fine granules of instant claims are different from the tablet of Inaba and the orally disintegrating tablet of Sakata and thus Inaba and Sakata are distinguished.  However, first of all, the tablets taught in Inaba in view of Sakata are produced from fine granules, which means that Inaba in view of Sakata does teach instant fine granules that are to be tableted (eventually).  Secondly, applicant themselves obtain tablets by mixing their fine granules and if desired, an excipient component and then tableting the obtained mixed poser and drying it (see [0073] and [0076]-[0078] of U.S. PG-PUB of present application; see also instant Examples 15-17).  Instant claims do not exclude the possibility where the fine granules will be tableted.   Also, applicant’s composition of claim 10 can be in the form of a fine granule as well as a tablet (as evidenced by instant claims 16 and 17).
Referring to the comparison of Examples 7, 11, 12 vs. Examples 8-10, 13 and 14, Applicant argues that fine granules of instant invention having the binder (hydroxypropyl cellulose) in the amount of 5-15 wt.% based on the mass of Compound 1 provides superior results in terms of dissolution.  However, the comparison between Examples 7, 11 and 12 vs. Examples 8-10, 13 and 14 is not a fair one because only the (comparative) Examples 8-10, 13 and 14 include additives (especially, in the amount that falls outside of the claimed range) and (instant) Examples 7, 11 and 12 do not include those additives.  Also, Example 14 uses a different binder (polyvinyl pyrrolidone instead of hydroxypropyl cellulose).  For those reasons, the comparison is not found to be persuasive in showing unexpectedly superior results of present invention using the binder (hydroxypropyl cellulose) in the amount of 5-15 wt.% based on the mass of Compound 1.
Therefore, for the reasons stated above, instant 103 rejections over Inaba in view of Sakata still stands.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        June 13, 2021